   Case: 4:19-cv-00427-NCC Doc. #: 1 Filed: 03/08/19 Page: 1 of 3 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION


DORIANA GRILLO,                                     )
                                                    )
       Plaintiff,                                   )
                                                    )         Cause No.:
                                                    )
v.                                                  )
                                                    )
                                                    )
UNITED STATES OF AMERICA,                           )
Serve at:      WILLIAM PELHAM BARR                  )
               Office of the U.S Attorney General )
               U.S. Department of Justice           )
               950 Pennsylvania Avenue, NW          )
               Washington, DC 20530                 )
                                                    )
and                                                 )
                                                    )
WILLIAM P. BARR,                                    )
Serve at:      Office of the United States Attorney )
               Thomas F. Eagleton U.S. Courthouse)
               111 S. 10th Street, 20th Floor       )
               St. Louis, MO 63102                  )
                                                    )
and                                                 )
                                                    )
UNITED STATES POSTAL SERVICE,                       )         JURY TRIAL DEMANDED
Serve at:      National Tort Center                 )
               1720 Market St., Room 2400           )
               St. Louis, MO 63155-9948             )
                                                    )
       Defendants.                                  )


                                          COMPLAINT

       Plaintiff, Doriana Grillo (hereinafter "Plaintiff"), for his cause of action against

Defendants, United States of America and United States Postal Service (hereinafter collectively

referred to as "Defendants") states as follows:

                                                  1
   Case: 4:19-cv-00427-NCC Doc. #: 1 Filed: 03/08/19 Page: 2 of 3 PageID #: 2



       1.      Plaintiff is a resident of the State of Missouri.

       2.      Plaintiff brings this action pursuant to 28 U.S.C. §2671, et seq., the Federal Tort

Claims Act.

       3.      All administrative remedies have been timely filed, pursued and exhausted

pursuant to 28 U.S.C. §2671 through 2675.

       4.      At all times mentioned herein, Defendant United States Postal Service was an

employee of the United States of America and, at all times mentioned herein, was acting within

the course and scope of employment with the United States of America at the time of the

incident out of which this suit arises, as carriers for the United States Postal Service.

       5.      Defendant United States Postal Service is subject to this Court's supplemental

jurisdiction pursuant to 28 U.S.C. §1367.

       6.      On September 9, 2015, Plaintiff was driving North on Chesterfield Industrial

Blvd. in Chesterfield, Missouri when Defendant United States of America, through its agent,

servant and employee operating a United States Postal Truck turned into a private driveway and

made a U-turn to exit directly in front of Plaintiff's vehicle. Defendant struck Plaintiff's vehicle

and caused Plaintiff injury.

       7.      Said collision occurred as a direct result of the negligence of Defendant United

States of America in one or more of the following respects:

       (a)     Defendant operated the vehicle at an excessive speed;

       (b)     Defendant failed to keep a careful lookout;

       (c)     Defendant failed to yield;

       (d)     Defendant failed to stop, swerve, slacken speed or sound a warning;

       (e)     Defendant failed to instruct employee in the rules of the road and proper operation
               of the vehicle;

                                                  2
   Case: 4:19-cv-00427-NCC Doc. #: 1 Filed: 03/08/19 Page: 3 of 3 PageID #: 3



       (f)     Defendant failed to adequately maintain the vehicle; and

       (g)     Defendant failed to adequately supervise employee in the operation of the United
               States Postal Truck.

       As a direct result of the negligence of Defendants as aforesaid, Plaintiff Doriana G.

Young sustained injury to her legs, arms, head, neck and back; her injuries are permanent,

progressive and disabling; she has lost wages in an unknown amount not yet determined and will

in the future lose wages, her ability to work, labor and enjoy life has been and will in the future

be impaired, all to his damage.


       WHEREFORE, Plaintiff prays judgment against Defendants in an amount that is fair and

reasonable, in excess of the minimum jurisdiction of this together with costs expended herein,

and for such other relief as the Court considers proper in the Circumstances.


                                              LAW FIRM OF DANIEL K. GERRY

                                              /s/Daniel K. Gerry         ___
                                              Daniel K. Gerry, MO Bar #55271
                                              5257 Shaw Ave., Ste. 221
                                              St. Louis, Missouri 63110
                                              Phone: (314) 680-5305
                                              Fax: (314) 442-4127
                                              Email: dgerrylawfirm@gmail.com




                                                  3
